Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 AGREEMENT AND RELEASE WHEREAS, Irvin Witcosky ("Witcosky") was employed by Henry Bros. Electronics, Inc., ("Henry Bros.") and Administaff Companies II, L.P., ("Administaff"); WHEREAS, Witcosky, will resign as a member of the Board of Directors of Henry Bros. and Witcosky shall be separated from Henry Bros., Administaff and any subsidiary companies; and WHEREAS, Witcosky will transfer to Brian Reach Thirty-Five Thousand shares of Henry Bros. common stock for the sum of One Hundred Five Thousand Dollars ($105,000.00) once this Agreement and Release has become effective; NOW, THEREFORE, IT IS HEREBY AGREED by and between Witcosky and Henry Bros. and Administaff for the good and sufficient consideration set forth below, as follows: 1. Witcosky agrees that his employment with and by Henry Bros. and Administaff and his membership on the Henry Bros. Board of Directors will have ended effective upon his execution of this Agreement and Release, after which date Witcosky shall have no duties, responsibilities, or authority and otherwise may not act as an employee, agent, or representative of Henry Bros. Witcosky agrees that: (a) after February 2, 2007 he has had no right to receive employment or employment compensation or benefits, (b) he has no right to receive future employment with or by Henry Bros., and (c) he will not in the future apply for employment with or by Henry Bros. 2. Provided that Henry Bros. receives an effective fully executed and notarized Agreement and Release as set forth in Paragraph 20, Henry Bros. shall provide to Witcosky payments and/or benefits as follows: (i) within ten (10) business days after its receipt of an effective Agreement and Release as set forth in Paragraph 21, termination pay in the amount of Thirty-Five Thousand ($35,000.00) gross pay subject to required withholdings and deductions; (ii) subject to the eligibility of Witcosky and/or his spouse for COBRA, Henry Bros. will make payments of the COBRA costs through June 30, 2008; (iii) Henry Bros. will transfer ownership of the 2002 Mercedes-Benz S-Class model that Witcosky had used during his Henry Bros. employment upon receipt from Witcosky of Three Thousand Two Hundred (3,200) shares of Henry Bros. common stock, duly endorsed, with signature guaranteed, such shares shall be transferred free and clear of all liens, claims, security interests and encumbrances, with the exception that such shares may include restrictions under Rule 144 of the Securities Act of 1933, as amended (the Securities Act); and (iv) to the extent permitted by applicable law, regulation, and contract, Henry Bros. will transfer to Witcosky or such other person as he designates in writing ownership of Empire General Life Assurance Corporation (or its successor) term Policy Number 00209471 insuring the life of Witcosky; provided, however, Witcosky consents to the offset from any termination pay payable hereunder (i) with respect to the life insurance policy, the quarterly premium amount of One Thousand Eight Hundred Fifty-Three and 55/100 Dollars ($1,853.55) owed on such policy and paid by Henry Bros. on Witcoskys behalf on February 27, 2007 and (ii) any employment compensation paid to him by Administaff for any period after February 2, 2007. If Witcosky and/or his spouse are eligible for COBRA beyond the seventeen months referred to above, Witcosky may continue such coverage at his own expense. Witcosky understands and agrees that Henry Bros. shall not be liable for the withholding or payment of any taxes, except as to the payroll withholdings and deductions actually taken, and Witcosky agrees to indemnify and hold harmless Henry Bros. for any assessment, interest, payment, penalty, or other fine or fee which may be imposed because of any payment or benefit or the allocation of any payment or benefit later subject to any type of tax or assessment, interest, payment, penalty, or other fine or fee. Witcosky and Henry Bros. understand and agree that the arrangements and payments listed in this paragraph are in excess of any amount Henry Bros. or Administaff is or may be obligated to provide to Witcosky or that otherwise would be provided to Witcosky upon the termination of his employment with Henry Bros., and that they are being provided by Henry Bros. solely in consideration of Witcosky signing this Agreement and Release. Henry Bros. and Administaff will not oppose an application by Witcosky for unemployment insurance benefits. 3. In return for Henry Bros.s agreement to provide to Witcosky the consideration set forth in Paragraph 2 of this Agreement and Release, Witcosky, for himself, his heirs, privies, executors, administrators, assigns, successors-in-interest, and predecessors-in-interest, hereby releases and forever discharges Henry Bros. and Administaff, their respective parent organizations and affiliates and subsidiaries, the predecessor organizations, successors, and assigns, the present or former directors, shareholders, partners, members, officers, employees, and agents of all of them, whether in their individual or official capacities, and the current and former plan administrators and trustees, whether in their individual or official capacities, of any pension, welfare, or other benefit plan available to present or former employees of Henry Bros. and/or Administaff, and any such plan (collectively, the Henry Bros. and Administaff Releasees) of and from any and all charges, complaints, actions, causes of action, grievances, suits, liabilities, obligations, promises, controversies, damages, losses, debts, and expenses (including attorneys fees and costs) and claims in law or in equity of any nature whatsoever, known or unknown, suspected or unsuspected, Witcosky ever had, now has, or shall have against any Henry Bros. and/or Administaff Releasee to the date of Witcoskys execution of this Agreement and Release, including, but not limited to (a) any claims, demands, and causes of action arising under express or implied contract, tort, or any tortious course of conduct, whether intentional or negligent, including, without limitation, breach of fiduciary duty; (b) any claims for contribution or indemnity; (c) any claims, demands, and causes of action alleging violations of public policy, or of any federal, state, or local law, statute, regulation, executive order, or ordinance, including, but not limited to, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. , the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. , the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq. , the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. , the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. , including the Older Workers Benefit Protection Act, the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq. , the Sarbanes-Oxley Act of 2002, the Securities Act, the Securities and Exchange Act of 1934, as each such act has been amended, claims pursuant to federal, state or local law regarding discrimination based on age, race, sex, religion, national origin, disability, marital status, sexual orientation or preference or retaliation or of any duties or other obligations of any kind or description arising in law or equity under federal, state or local law, regulation, ordinance or public policy having any bearing whatsoever on the conduct or affairs of Henry Bros., the terms or conditions of Witcoskys employment or any association or transaction with or by Henry Bros. or Administaff or the termination of his employment or any association or transaction with or by Henry Bros. or Administaff; and (d) any claims, demands, and causes of action for monetary or equitable relief, including, but not limited to, wages, back pay, severance pay, vacation pay, sick pay, personal leave pay, medical or life insurance, non-vested employee benefits, compensatory damages, exemplary or punitive damages, fines, liquidated damages, injunctive relief, or attorneys fees and costs, except as noted within this Agreement and Release and Witcosky expressly covenants not to sue thereon. The release set forth in this Paragraph 3 covers not only rights or claims that Witcosky may have in his own right, but also all other rights or claims of whatever nature that might be asserted on behalf of Witcosky against any of the Henry Bros. and/or Administaff Releasees. This Agreement and Release may not be cited as, and it does not constitute, any admission by any of the Henry Bros. and/or Administaff Releasees of any violation of any such law or legal obligation with respect to any aspect of Witcoskys employment or change in it. Witcosky acknowledges that he is not a prevailing party in any lawsuit or any other proceeding, litigation or action. Henry Bros. hereby represents that neither James Henry nor Brian Reach has any current knowledge of any claim Henry Bros. has against Witcosky. 4. Henry Bros. will issue a press release in connection with Witcoskys disassociation from Henry Bros. in the form annexed hereto as Exhibit A. 5. Each of Witcosky, on the one hand, Henry Bros. and Administaff, on the other, represents and agrees that he or it has not filed any claims, charges, complaints, lawsuits or arbitrations against the other in any administrative, judicial or arbitral forum, including any charges or complaints with any municipal, state or federal agency charged with the enforcement of any law or any self regulatory organization.
